Citation Nr: 0417683	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-00 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from October 1973 to 
October 1975.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2000 rating decision.  
The veteran filed a notice of disagreement (NOD) in October 
2000, and the RO issued a statement of the case (SOC) in 
November 2001.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in January 
2002.  

In February 2004, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  At the 
hearing, the veteran submitted additional evidence to Board 
with a waiver of initial RO consideration of the evidence.  
The evidence consists of additional treatment records from 
the VA Medical Center (VAMC) in Washington, D.C.  The Board 
accepts the evidence submitted by the veteran for inclusion 
in the record on appeal.  See 38 C.F.R. §§ 20.800 (2003).  

In September 2000, the veteran submitted a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative), appointing Disabled American Veterans (DAV), 
as his representative.  In February 2004, the Board received 
a letter from the law firm of Lucy R. Edwards & Associates.  
The letter notified the Board that the veteran had contacted 
the law firm seeking representation before the Board.  It was 
noted, however, that the attorney handling the case had 
become ill and would be unable to attend the veteran's Board 
hearing.  The firm requested a continuance.  The veteran's 
hearing, as noted above, was held, with DAV as the veteran's 
representative.  There is no fee agreement or other 
contractual document in the claims file reflective of an 
appointment by the veteran of Lucy R. Edwards & Associates as 
his representative concerning the present appeal.  As such, 
the Board continues to recognize DAV as the veteran's 
accredited representative for the claim on appeal.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  

As a final preliminary matter, the Board points out that 
during the hearing, the veteran's representative raised the 
following issues: entitlement to an effective date prior to 
February 1, 2000, for the grant of service connection for 
depression; entitlement to an effective date prior to 
February 1, 2000, for the 50 percent rating assigned for 
depression; entitlement to an effective date prior to October 
5, 2000, for the grant of service connection for a thoracic 
spine fracture at T8-9; entitlement to an effective date 
prior to October 5, 2000 (actually, January 28, 2000) for the 
assignment of a 20 percent rating for a thoracic spine 
fracture at T8-9; entitlement to an increased rating for 
depression, currently evaluated as 50 percent disabling; 
entitlement to an increased rating for a thoracic spine 
fracture at T8-9, currently evaluated as 20 percent 
disabling; and also entitlement to a total disability rating 
based on individual unemployability (TDIU). As these issues 
have not been adjudicated by the RO, they are not before the 
Board; hence, they are referred to the RO for appropriate 
action.  


REMAND

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  They include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, with respect to the claim on appeal, 
the record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom, as well as 
identify the evidence and information necessary to 
substantiate the veteran's claim.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period). Additionally, 
the RO's notice letter should request that the veteran submit 
all medical evidence pertinent to his claim that is in his 
possession.  

The RO should attempt to obtain any pertinent outstanding 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  The Board 
notes that, during his February 2004 hearing, the veteran 
noted recent treatment at the VAMC in Washington, D.C., as 
well as treatment for the previous three years from Alison F. 
Henderson, D.C., of the Neurohealth Physiotherapy Center.  

The Board also finds that additional evidentiary and 
procedural development of the claim is needed.  

The veteran last underwent VA examination of his low back in 
December 2001, and he is contending that his lumbosacral 
strain is more severe than currently evaluated and, 
therefore, warrants a higher rating.  Hence, another 
examination, to obtain contemporaneous findings pertinent to 
the disability  is warranted.  

The Board also points out that the veteran's service-
connected lumbosacral strain is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  Effective September 26, 2003, the rating 
schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).  

VA must adjudicate the veteran's claim under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, as well as under the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997).  
"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Karnas has been overruled 
to the extent it is inconsistent with the Supreme Court's 
holdings.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
Given the intervening change in the applicable rating 
criteria, medical findings responsive to the former and 
revised rating criteria also are needed.   

Hence, the RO should arrange for the veteran to undergo VA 
examination to obtain medical findings needed to resolve the 
claim on appeal, then readjudicate the claim under both the 
former and revised applicable criteria.  To the extent 
possible, the examiner should distinguish symptoms and 
impairment associated with the lumbosacral spine disability 
under consideration from that associated with the service-
connected residuals of a thoracic spine fracture at T8-9.  
The Board emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected back condition.  See Mittleider v. West, 11 
Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2003). 

The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, will result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file, copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim currently on 
appeal.  

For the sake of efficiency, the RO's adjudication of the 
veteran's claim should include consideration of the evidence 
submitted directly to the Board in February 2004.  Moreover, 
the supplemental SOC (SSOC) that explains the bases for the 
RO's determinations must include citation to the pertinent 
legal authority implementing the VCAA (i.e., 38 C.F.R. 
§§ 3.102 and 3.159 (2003)-not cited to in the November 2001 
SOC or the March 2002 SSOC), as well as the revised criteria 
for evaluating lumbar spine disability, cited to above.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain from the Washington VAMC 
copies of all outstanding records of 
treatment of and/or evaluation for the 
veteran's low back disability.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically with regard to his increased 
rating claim for lumbosacral strain.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim (along with that 
requested but not yet received), and 
specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  The RO 
should specifically request that the 
veteran provide sufficient information 
and authorization to enable it to obtain 
pertinent records of medical evaluation 
and/or treatment from Alison F. 
Henderson, D.C., of the Neurohealth 
Physiotherapy Center. 

The RO should also invite the veteran to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although VA may 
decide the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination of his low back.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests, 
studies and consultations deemed 
necessary should be accomplished (with 
all findings made available to the 
examiner prior to the completion of his 
report), and all clinical findings should 
be reported in detail.

The examiner should report range of 
motion of the low back in all directions 
(in degrees), with specific ranges of 
motion provided for comparison purposes.  
Clinical findings also should include 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back; and whether, and to what extent, 
the veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups.  
To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.  

Also, to the extent possible, the 
examiner should distinguish the symptoms 
and effects of the service-connected 
lumbar spine-disability under 
consideration from those associated with 
the thoracic spine fracture at T8-9.  If 
it is not medically possible to do so, 
the examiner should clearly so state.  

The examiner should also provide an 
assessment of the severity of the 
service-connected lumbosacral strain.   
Such assessment should include comment as 
to the effects of the service-connected 
lumbosacral strain upon the veteran's 
ordinary activity and how it impairs him 
functionally, particularly in the work 
place.   

All examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), should be 
set forth in a typewritten report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b).  
Otherwise, the RO must specifically 
documented its consideration of the 
former and revised applicable rating 
criteria, as cited to above.  

9.  Unless the claim is granted to the 
veteran's satisfaction, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC (to 
include citation to 38 C.F.R. §§ 3.102 
and 3.159, and the revised applicable 
rating criteria, along with clear reasons 
and bases for all determinations) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).












This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




